Specification
	The amendment to the specification filed 11/14/2019, which includes the continuity data for this application, should be applied to the substitute specification filed 12/30/2020. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Debodhonyaa Sengupta on 9/25/2020.
The application has been amended as follows: claims 25-27,29,41-43 and 45 are canceled.
	In claim 14 last line, after the recitation of “formula (2)” the following has been inserted “,
wherein the gelling or viscosity-controlling ingredient comprises hydroxypropyl cellulose, and
wherein the anhydrous topical gel composition further comprises citric acid and hexylene glycol”. 
In claim 30 last line, after the recitation of “formula (2)” the following has been inserted “,
wherein the gelling or viscosity-controlling ingredient comprises hydroxypropyl cellulose, and

In claim 28 line 1, the number “25” has been deleted and replaced by the number “14”.
In claim 44 line 1, the number “41” has been deleted and replaced by the number “30”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner found there is no particular reason absent hindsight analysis to add the specific ingredients of hydroxypropyl cellulose, citric acid and hexylene glycol to the combination of Katsoulis and Bodor of record. The examiner believes there is too much picking and choosing from prior art elements to arrive at the invention as claimed absent hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618